DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 4/3/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the temperature control component”; “the rapid cooling component”; “the pressure control component”; and “the optical imaging system” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, last line recites “polymer materials”; however, there is insufficient antecedent basis for this limitation in the claim. 

c. Claim 2, lines 5 and 9; the terms “and/or” are alternative which make the last limitation non sense if the “or” is considered.
d. Claim 3 has no antecedent basis for “the first sealing ring”, “the second sealing ring” and “the third sealing ring”.
e. Claim 8 is vague because the language such as “optional” and “if statement” are negative; thus, it is not clear if they are being claimed. 
f. Claims 2-7 and 9-12 are dependent from claims 1-2; therefore, they are inherit the deficiencies of claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guanjia (CH104614290) (of record) in view of Kenaley et al (US 2020/0329289) (hereinafter: “Kenaley”).
Regarding claim 1, figure 1 of Guanjia below discloses a microscopic observation system with a temperature-pressure-controllable sample cell (see abstract), comprising: a visual autoclave (1), a temperature control component (15), a rapid cooling component (2), a pressure control component (c, 13, 14, 20) and an optical imaging system (4); the visual autoclave configured to place a sample (i.e., liquid 9) to be observed, comprises an autoclave body (1) and an autoclave cover (26, 40), the autoclave body (1) is of a cylindrical structure (figure 3) with an opening on the top, and an upper glass window (29) and a lower glass window (38) are sequentially pressed in the autoclave body (1) from top to bottom by the autoclave cover (26, 40); sample placing space is formed among the upper glass window (29)  (figure 2), the lower glass window (38); light passing holes with central lines located on the same straight line are formed in a bottom of the autoclave body (1) and the center of the autoclave cover (26, 40); a visual autoclave light path system (3) is composed of the light passing hole in the lower bottom of the autoclave body (1), the lower glass window (38), the upper glass window (29) and the light passing hole in the center of the autoclave cover (26, 40); light can enter from the light passing hole in the center of the lower bottom of the autoclave body (1), then sequentially passes through the lower glass window (38) and the upper glass window (29) and finally is emitted from the light passing hole in the center of the autoclave cover (26, 40); the temperature control component (15, 16) is configured to control temperature of the visual autoclave (1); the rapid cooling 

    PNG
    media_image1.png
    768
    754
    media_image1.png
    Greyscale

	Guanjia does not teach that the liquid samples are polymer materials; however, it would have been obvious to one having ordinary skill in the art before the effective filing 
	Guanjia teaches the use of plurality of gaskets ((28, 30, 37, 39) and does not teach the use of a breathable gasket in which the upper glass window, the breathable gasket and the lower glass window are sequentially pressed in the autoclave body from top to bottom by the autoclave cover.
	Kenaley et al discloses a pressure equalizing construction for nonporous acoustic membrane in which the breathable gasket (24) is used to allow venting of air into and out of the acoustic cavity (12) (par. [0045]-[0048] and figure 2 below).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 2, Guanjia teaches a first sealing ring (i.e., gasket 30) is arranged on a matching surface between the upper glass window (29) and the autoclave cover (26, 40), and configured to prevent high-pressure fluid in the autoclave body (1) from flowing out from the light passing hole in the autoclave cover (16, 40).
Guanjia does not teach that the resistant temperature of the sealing ring is higher than 200°C; however, it would have been obvious to one having ordinary skill in the art before the effective filing date to use sealing ring having resistant temperature higher than 2000C whichever suitable for the device, for example, Guanjia teaches that the temperature of the mixture is in the range – 400C to 1800C, thus the resistant temperature of the sealing ring should be higher than the 1800C of the mixture.
Regarding claim 3, Guanjia teaches that the breathable layer (24) has a thickness between 10 to 1000 micrometers (par. [0047]) which can be made of many materials such as polymeric, composite, textile, metallic, or ceramic materials (par. [0046]). Thus, it would have been matter of design choice to use material in which the 
Regarding claim 4, Guanjia teaches that the high pressure experiment body is equipped with a temperature control device having heating element (15) such as electric heating wire, a heating tube, and a copper coil; the camera (4) is connected to a computer (22) (figure 1).
Guanjia does not teach that the temperature control device comprises a thermocouple and a signal cable; an input end of the temperature controller is connected with the thermocouple to acquire the temperature in the autoclave body, and an output end thereof is connected with the heating element through the signal cable; and the temperature controller can output actually-measured temperature values to a computer through a data acquisition card, and the computer monitors and records temperature data. However, the use of a thermocouple, a signal cable and computer for measuring and recording the temperature data are well known in the art and it would have been obvious to one having ordinary skill in the art to include in Guanjia a thermocouple and signal cable for transmitting temperature date to the computer so that the data can be seen from the display of the computer.
Regarding claim 5, Guanjia teaches the use of the rapid cooling component (2) comprises an autoclave cooling seat, a first stop valve (not shown), a liquid pump (i.e., manual syringe pumps 10, 13, 20), a cooling liquid pipeline (2); the autoclave cooling seat is of a cylindrical structure (figure 3), the visual autoclave (1) is installed in the autoclave cooling seat (2), and a light passing hole allowing a light source (3) to pass through is formed in a base of the autoclave cooling seat (2); the light passing hole 
Guanjia does not teach the use of a liquid thermostat, wherein the liquid pump and the liquid thermostat form a circulation loop, and the first stop valve is arranged on the circulation loop. However, the use of liquid thermostat is well known in the art and it would have been obvious to one having ordinary skill in the art to modify the device of Guanjia such as arrange the liquid thermostat, the liquid pump and the stop valve so that they are within the circulation loop because this is a known cooling system which is known to serve for the purposes of Guanjia.
Regarding claim 6, Guanjia teaches the use of the pressure control component (13, 14, c, 20) comprises a fluid source (9, 19), a plunger pump (10, 13, 20), a second stop valve (18), a third stop valve (not labeled, figure 1), a drain valve (7), a pressure sensor (17) and a pipeline (not labeled); an outlet of the fluid source (9, 19) is connected with an inlet of the plunger pump (20, 10, 13). 
Guanjia does not teach the arrangement of the pressure control device, for example, an outlet of the plunger pump is sequentially connected with the second stop valve, the pressure sensor and an inlet/outlet of the visual autoclave, and a pipeline branch between the pressure sensor and the second stop valve is sequentially connected with the third stop valve and the drain valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention was made to rearrange the pressure control system of Guanjia for example, an outlet of the plunger pump is sequentially connected 
Regarding claim 7, Guanjia teaches the optical imaging system comprises a light source (3) and camera (4), the light source (3) is arranged outside the light passing hole of the autoclave cooling seat (2) and the camera is connected with a computer (22) (figure 1).
Guanjia does not teach the use of a zoom focusing component located outside the light passing hole in the center of the autoclave cover (1), the zoom focusing component is connected with the image acquisition device (i.e., camera 4); however, the examiner take the Official notice that using a zoom focusing component such as focusing lens located in front of the camera is well known in the art and it would have been obvious to one having ordinary skill in art before the effective filing date of the present invention to include in the optical imaging system of Guanjia a focusing lens for focusing all the light passes through the sample onto the camera. Thus, increase the accuracy of the measurement.
	Regarding claim 8, the limitations of claim 8 are optional and Guanjia is a common optical observation needs to be realized, the polarizer and analyzer are not required to be installed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-9 of copending Application No. 16/753,398 (Zhao et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of the limitations of claims 1, 3-6 of the present invention can be read from claims 1, 2 and 5-9 of the copending application.
Claim 1 of the present invention can be read from claims 1-2 of the copending application.
Claim 3 of the present invention can be read from claims 5-6 of the copending application.
Claim 4 of the present invention can be read from claim 7 of the copending application.
Claim 5 of the present invention can be read from claim 8 of the copending application.
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Following references relate to optical high pressure transmission cell: Datwyler et al (5,003,174), Bordelon (2005/0134845), Yakimoski et al (7,593,101), Slater et al (2008/0202214). However, these references fails to teach the use of breathable gasket as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 27, 2021